Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed December 7, 2021, have been fully considered but they are not deemed to be persuasive.
A new grounds of rejection is necessitated by the added limitation that claim 13 and 14 now depends from claim 1, instead of from canceled claim 3.

Applicant states that the valve 37 of Billings is closed when fluid enters the annular chamber 26 to retract the piston rod and the auxiliary (i.e. accommodating) chamber 61 is not connected to the annular chamber 56. This is correct. 
Applicant concludes that Billings fails to disclose that the auxiliary (i.e. accommodating) chamber 61 is configured to introduce the hydraulic fluid when the piston rod retracts into the cylinder body to enable the first cavity to discharge hydraulic fluid”. This is incorrect. In addition to valve 37 closing, valve 38 opens to connect the auxiliary (i.e. accommodating) chamber 61 to the first cavity, specifically to allow some of the fluid from  the first cavity to discharge into the auxiliary (i.e. accommodating) chamber 61 (column 3 line 37-48, specifically 46-48).

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 13 is objected to because of the following informalities:  it is marked as previously presented, but it is currently amended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 14 line 7-10 claims “in the first working state, the first cavity is communicated with the pump to receive the hydraulic fluid pressurized by the pump, and the accommodating cavity is in fluid communication with the reservoir to discharge hydraulic fluid from the accommodating cavity into the reservoir; and in the second working state, the first cavity is in fluid communication with the reservoir to discharge hydraulic fluid from the first cavity into the reservoir, and the accommodating cavity is in fluid communication with the pump to receive hydraulic fluid pressurized by the pump” and depends from claim 1 (through claim 13), which claims “a first hole extends through the first piston to provide fluid communication between the first cavity and the accommodating cavity” (line 24-25). Fig 7 shows the first hole (15) through the first piston, which permanently connects the first cavity only to the accommodating cavity. Therefore, when the first cavity respectively communicates with the pump or the reservoir, in the second working state, the accommodating cavity must also respectively communicate with the pump or reservoir. The accommodating cavity can’t communicate with the reservoir when the first cavity is communicating with the pump, and vice versa, as claimed in the underlined sections.

	Claim Rejections - 35 USC § 102
Claims 1, 2 and 13 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Billings (3447424). Billings discloses a hydraulic cylinder (e.g. fig 1) comprising a piston rod (49) connected at one end to a first piston (21), and extending along an axial direction of, a cylinder body (10); the first piston within, and movable along the axial direction of the cylinder body, partially defining a first cavity (60) in the cylinder body, and being between the first cavity and the piston rod; a second piston (44) fixedly positioned (by 41) relative to the cylinder body and slidably disposed within a second cavity (containing 61) extending along the axial direction, in the piston rod; an accommodating cavity (61) of the second cavity positioned between the first and second .
Billings discloses a connecting unit (41) extending through the first piston, and having first and second ends respectively connected to the second piston and a wall of the first cavity, to fix the second piston relative to the cylinder body (claim 2); a reservoir (18) receiving hydraulic fluid discharged by at least one of the accommodating cavity and the first cavity (column 3 line 26-32); and a pump (16) pressurizing hydraulic fluid in the reservoir and to selectively deliver pressurized hydraulic fluid to the first cavity (column 3 line 21-25; claim 13).

Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as obvious over Kahra (5784943). Kahra discloses a hydraulic cylinder (e.g. fig 1) comprising a piston rod (2) connected at one end to a first piston (3), and extending along an axial direction of, a cylinder body (1); the first piston within, and movable along the axial direction of the cylinder body, partially defining a first cavity (6) in the cylinder body, and being between the first cavity and the piston rod; a second piston (4) fixedly positioned (by 5) relative to the cylinder body and slidably disposed within a second cavity (containing 7, 9) extending along the axial direction, in the piston rod; an accommodating cavity (7) of the second cavity 
Kahra does not disclose a pump for pressurizing the hydraulic fluid in the reservoir and selectively delivering the pressurized hydraulic fluid to the first cavity to push the first piston to move.
Kahra discloses that the prior art has a pump (16) selectively deliver pressurized hydraulic fluid to one or more of cavities of a hydraulic actuator (column 2 line 19-28).
It would have been obvious at the time the invention was made to one having ordinary skill in the art to use a pump to selectively deliver pressurized hydraulic fluid to one or more of the cavities of the hydraulic actuator of Kahra, as taught by Kahra, since one having ordinary skill in the art would have been able to carry out such a combination and the resulting combination would predictably work in the same manner. 
Official notice is taken that it is well known that pumps pressurize hydraulic fluid in a reservoir. It would have been obvious at the time the invention was made to one having ordinary skill in the art to use the pump of Kahra to pressurize the hydraulic fluid in the reservoir, since one having ordinary skill in the art would have been able to carry out such a combination and the resulting combination would predictably work in the same manner.
Conclusion
Claim 14 may not be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action; as Kahra would probably meet the limitations of claim 14, after being amended to overcome the 112 a rejection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745